Citation Nr: 1044875	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  00-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from October 26, 1971 until 
November 23, 1971.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) from an appeal of a September 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  This matter was previously before 
the BVA in March 2001, at which time the claim for service 
connection for a psychiatric disorder was reopened and remanded 
for further development, along with the claim for service 
connection for a back disorder.  This matter was again before the 
Board in October 2004 and was remanded for additional 
development.  This matter was last before the Board in August 
2008, when it was remanded for additional development, in order 
to obtain private medical records and a new VA examination.  That 
evidence has since been associated with the claims file.

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  The issue is characterized 
as the issue of entitlement of service connection for a 
psychiatric disability, as is reflected on the cover page.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
psychiatric disorder is related to his active military service.  

2.  The evidence of record does not show that the Veteran's back 
disorder is related to his active military service or his non-
service-connected psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309 (2010).

2.  The criteria for the establishment of service connection for 
a back disorder, including as claimed as secondary to a non-
service-connected disorder, have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran, including in April 2006, that fully 
addressed all of the notice elements.  The letter informed him of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The letter 
informed him that his service connection claim must be supported 
by evidence indicating a current disability, evidence that the 
injury or disease was incurred or aggravated during service, and 
medical evidence of a nexus between the current disability and 
the in-service injury or disease.  He was also informed that VA 
would seek to provide federal records.   Finally, he was informed 
that it was his responsibility to support his claim with 
appropriate evidence, though VA would help him obtain records 
from any non-federal sources.  Any timing error was cured by the 
subsequent readjudication of the claims, most recently by a March 
2010 Supplemental Statement of the Case.  Although the Veteran 
was not informed as to what was necessary to support a claim of 
service connection on a secondary basis, as he is not service 
connected for any disabilities he thus cannot be service-
connected secondary to a service-connected disability.  Thus, the 
Board finds that he was not prejudiced by such a notice failure.

The Board notes that the Veteran has never specifically alleged 
that he has posttraumatic stress disorder (PTSD), but that a 
November 1999 letter from Dr. M.B. included a PTSD diagnosis.  
However, although a PTSD claim has not specifically been 
developed, the Board finds that the Veteran was not prejudiced by 
such a failure.  The Veteran has never alleged to VA directly 
that he has PTSD and has not alleged any specific stressors that 
caused PTSD during his weeks in service.  The Board further notes 
that he does not have a current diagnosis of PTSD, as the medical 
evidence from the last 10 years does not indicate that the 
Veteran has received such a diagnosis from any other examiners.  
Additionally, Dr. M.B. does not indicate that the PTSD diagnosis 
meets DSM-IV criteria.  In contrast, the August 2009 VA examiner 
specifically found the diagnosis of depression to meet DSM-IV 
criteria, but did not diagnose the Veteran with any other 
psychiatric disorders.  Moreover, the September 2002 VA examiner 
specifically found that the Veteran's military service lacked an 
indicative precipitant in the military for the Veteran's 
depression.  Thus, the record indicates that although no notice 
was provided in regards to how to substantiate a claim for PTSD, 
the Veteran was not prejudiced by such a failure as he has not 
specifically claimed to have that disorder, he does not have a 
clear diagnosis from credible medical evidence indicating that he 
has that disorder, and the evidence of record does not support 
such a diagnosis.  

With respect to the Dingess requirements, the April 2006 notice 
also provided the type of information and evidence that was 
needed to establish disability ratings, as well as notice of the 
type of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  Any timing 
error was cured by the readjudication of the claims by the March 
2010 Supplemental Statement of the Case.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that the Veteran submitted lay 
statements from friends and family that have not been translated; 
however, in a February 1973 statement he provided summaries of 
what the statements indicate to support his claim.  As the Board 
accepts the Veteran's description of those statements in 
consideration of his claim, he is not prejudiced by the failure 
to obtain translations of those statements.

The RO has obtained available VA medical records, including 
determining when VA medical records were unavailable, identified 
private medical records, including the Central Florida 
Psychiatric Associates records specified by the August 2008 Board 
remand, and Social Security Administration (SSA) records.  The RO 
also requested that the Veteran submit other evidence identified 
by the remand, and he notified the RO that he did not have any 
more evidence in October 2008.  In addition, he was afforded VA 
medical examinations, most recent in August 2009, with a January 
2010 addendum, which provided specific medical opinions pertinent 
to the issues on appeal, which included a review of the evidence 
of record and discussion of the Veteran's assertions.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, such as psychoses, 
when such disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection can also 
be found for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Psychiatric Disorder Claim

In his August 1998 claim, the Veteran claimed that he did not 
have a psychiatric disorder prior to his active duty and active 
reserve service, but that he does now has a "nervous 
condition."

The Veteran's September 1971 enlistment examination found him to 
be psychiatrically normal.  A November 16, 1971 service treatment 
record found the Veteran to have an uncontrolled seizure disorder 
that had existed prior to service.  The November 1971 Medical 
Board found the Veteran to be psychiatrically normal, though he 
did have a neurologic abnormality, specifically a seizure 
disorder, that existed prior to service.  

An April 1972 VA hospital summary noted that the Veteran was 
admitted due to his hyperkinetic episodes.  The examiner found 
him to have hysterical neurosis, conversion type and noted that 
the Veteran refused hospitalization and signed himself out.

The Veteran received a VA examination in May 1972.  The Veteran 
claimed that he had been alright before induction, but that he 
now felt ill humored and could not stand to be around people.  
The psychiatric examiner noted that the Veteran claimed that 
during basic training he was humiliated and abused by petty 
officers and had 3 hyperkinetic crises.  The Veteran also noted 
that after his discharge he worked at a psychiatric hospital, but 
was forced to quit after an inmate assaulted him with a tray and 
he repelled it with aggression.  He reported being unemployed and 
having attacks of hyperkinesias.  He also reported that he heard 
voices that would incite him.  The examiner diagnosed the Veteran 
with conversion reaction, hyperkinetic.  

A February 1973 letter from Dr. M.T.R., reported that he had been 
the family physician of the Veteran since 1963 to 1971 and 
claimed that the Veteran never complained of mental disturbances 
up to 1971.  

A January 1974 VA medical record noted that the Veteran had an 
admission diagnosis of hysterical neurosis.  

The Veteran enlisted in the Army reserve after his medical 
discharge from service.  A March 1975 reserve enlistment 
examination noted that the Veteran was psychiatrically normal; 
however, an October 1975 service record noted that a medical 
waiver for enlistment into the US Army reserve had been 
disapproved and indicated that his enlistment would be voided.  A 
May 2002 Request for Information response similarly found that 
his reserve enlistment was void.

The Veteran enlisted in the Army reserve after his medical 
discharge from service.  A March 1975 reserve enlistment 
examination noted that the Veteran was psychiatrically normal; 
however, an October 1975 service record noted that a medical 
waiver for enlistment into the US Army reserve had been 
disapproved and indicated that his enlistment would be voided.

An April 1976 VA admission notice recorded a diagnosis of 
schizophrenia latent type.

A June 1976 letter from psychologist L.R.R-G, noted that the 
Veteran was receiving treatment for a nervous condition and was 
unable to work.  

A January 1979 Bayamon Regional Hospital diagnosed the Veteran 
with a convulsive disorder, rule out epilepsy.

A July 1989 letter from Dr. G.D.W. noted that the Veteran had 
been drafted at the age 18 and arrested for refusing to serve in 
the military and then was given a medical discharge.  The 
examiner found him diagnostically to present depressive type 
schizoaffective disorder, which was chronic and unlikely to 
improve; he first became ill when he was in his early 20s.  

The Veteran received a psychiatric evaluation from Dr. A.G.P. 
that was received by SSA in January 1990.  The examiner diagnosed 
the Veteran with schizo affective disorders.  

A July 1991 VA abbreviated medical record diagnosed the Veteran 
with an adjustment disorder, not otherwise specified, and 
paranoid type schizophrenia and a seizure disorder.   

An April 1995 VA consultation sheet noted that the Veteran 
reported treatment since 1971, when he was given a medical 
discharge with a diagnosis of schizophrenia.  The Veteran 
reported epilepsy since childhood, but that he had been drafted.

An April 1995 VA outpatient treatment record noted that the 
Veteran was assessed as having rule out schizophrenia.

A November 1999 letter from Dr. M.B., noted that the Veteran had 
been under his care since August 1998, with diagnoses of anxiety, 
posttraumatic stress disorder (PTSD) and convulsions.  The 
examiner noted that a review of the medical record indicated that 
the Veteran had convulsions since nine years of age and that his 
military training aggravated his nervous condition and thus his 
PTSD is secondary to psychological trauma.

The Veteran received a VA examination in September 2002, which 
included a review of the claims file.  The examiner noted that 
the Veteran claimed to have had a nervous breakdown in service, 
but then provided no additional information or description of 
what that meant.  The examiner noted that the Veteran 
subsequently changed his story to say that he had seizures, which 
were first diagnosed when he was 9 months of age.  The examiner 
diagnosed him with recurrent major depression.  The examiner also 
opined that it was more likely than not that the severity of his 
seizure disorder has contributed to if not solely caused his 
depression.  The examiner noted that due to the lack of an 
indicative precipitant in the military, it is unlikely that his 
depression is a result of his time in the military, but instead 
is a result of his seizures.

Central Florida Psychiatric Associates records generally indicate 
treatment for a psychiatric disorder.  A March 2002 intake 
evaluation noted that the Veteran reported being in the Army for 
27 months until receiving a medical discharge.  The examiner 
diagnosed him with major depressive disorder, recurrent, 
moderate, with psychotic features

VA medical records generally indicate that the Veteran has 
continued to receive treatment for a psychiatric disorder, but do 
not include any medical opinions as to the etiology of the 
disorder.  For example, a January 2005 VA mental health consult 
indicated had rule out diagnoses of chronic schizophrenia and 
major depressive disorder with psychotic features, but did not 
provide any medical opinions as to their etiology.  A March 2005 
VA psychiatry note found the Veteran to have major depressive 
disorder with psychotic features.  

The Veteran received a VA examination in March 2006, which 
included a claims file review.  The Veteran reported that he was 
verbally abused because he could not keep up with training 
instructors and later fell from a two story window that hurt his 
back.  The Veteran claimed to have difficulty sleeping, being 
unable to eat, feeling suicidal, fighting with other soldiers, 
and hearing voices.  He said he began to visit sick bay for 
treatment, was given an honorable medical discharge, and that 
within a month of his discharge he was treated for depression at 
a VA hospital.  

The March 2006 examiner found the Veteran to present a history of 
depression dating back to his service and a full symptom picture 
of depression while on active duty and that very soon after 
discharge he continued his depression management.  The examiner 
opined that it was more likely than not that his depression was 
related to his military service and diagnosed him with major 
depression.  

An August 2009 VA mental health outpatient note diagnosed the 
Veteran with major depressive disorder, recurrent.

An August 2009 VA examination included a review of the claims 
file and medical records.  The examiner noted that the Veteran 
did not want to go into the Army and had to be handcuffed for 
transfer to basic training, but that he experienced a seizure 
disorder and was discharged after 27 days because due to his 
failure to meet medical fitness standards.  The Veteran reported 
that he could not take the military discipline verbal commands 
from the drill sergeants and noted the dates of his service.  The 
examiner diagnosed the Veteran with major depressive disorder and 
noted that the Veteran received SSA benefits for major depressive 
disorder, which met DSM-IV diagnostic criteria.  

The August 2009 VA examiner opined that it is less likely as not 
that the Veteran's current mental condition is related to or is 
due to or a result of his 27 days of service in the military.  
The examiner noted that based on a review of the records and 
evaluation of the Veteran, it appeared that his current mental 
disorder was less likely as not related to or caused by his brief 
exposure to military service.  The examiner noted that the 
Veteran reported a life-long history of difficulties with 
seizures, reading difficulties and poor function and that his 
mental condition appeared to be long standing and to have 
progressed over his life span to its present manifestation.  The 
Veteran's ongoing difficulties with problems, such as personal 
health, pain, his wife's disability and his son's legal problems, 
continued to aggravate and exacerbate symptoms of depression.

The Veteran also has two letters of record that are unsigned, but 
appear to be possibly from some kind of medical examiners.  The 
handwritten letter stated that after reviewing existing Army and 
VA medical records, the examiner found that the Veteran did not 
have signs of mental disturbance prior to service, but developed 
psychotic symptoms to reach a level of a psychotic disorder after 
service, which manifested themselves within 2 years of his 
separation from service and continued to the present.  The 
typewritten unsigned letter writer claimed to have reviewed the 
Veteran's pre-service medical records, service treatment records, 
and post service medical records to find that his nervous 
condition (schizophrenia) began during the 27 days of active 
duty.  

The Veteran also has lay statements of record, from himself, 
friends, family and community members, as reported in a February 
1993 statement, indicating that prior to service he did not have 
any emotional abnormalities.  At that time, he also reported a 
letter from his friend, J.G.A., who served with him in active 
duty and noticed his emotional disturbance; however, a letter 
from J.G.A. is not of record.  

The medical evidence of record is conflicting as to the Veteran's 
claim.  If the competent medical evidence contradicts the 
claimant's theory or shows a difference of opinion between 
examiners, it is left to the fact finder to weigh the evidence 
and determine the nature of the condition-be it one condition 
that the examiners disagree as to its diagnosis or two or more 
separate conditions.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) ("It is the responsibility of the [Board], not this 
Court, to assess the credibility and weight to be given to 
evidence.").  

The Board notes that despite the Veteran's claims of receiving 
psychiatric treatment in service, the record does not indicate 
any such treatment.  His September 1971 enlistment examination 
found him to be psychiatrically normal, as did his November 1971 
medical Board examination.  Furthermore, the July 1989 letter 
from Dr. G.D.W. found the Veteran's psychiatric disorder to first 
manifest when he was in his early 20s, years after his teenage 
discharge from service.  Even the undated handwritten letter, 
presumably from a medical examiner, provided by the Veteran found 
that the Veteran had psychotic symptoms within two years from his 
discharge from service.

The Board finds that the Veteran is not credible in his reports 
regarding the development of his current psychiatric disorder.  
The record is filled with numerous statements from the Veteran 
where he contradicts himself and the evidence of record, as noted 
in the prior paragraph.  Additionally, in an August 1976 VA 
record he claimed to have hurt his back in service from falling 
down a flight of stairs, but in his March 2006 VA examination he 
claimed to have hurt his back from falling from a two story 
window.  He also reported to his March 2006 VA examiner that he 
was treated for depression within a month of his discharge, but 
the only evidence of record indicates that he was not treated for 
a psychiatric disorder until several months after his discharge, 
and that even then it was not for depression, as indicated in an 
April 1972 VA hospital summary.  Another example of the Veteran's 
inconsistencies is a March 2002 intake evaluation by Central 
Florida Psychiatric Associates, during which the Veteran reported 
being in the Army for 27 months, when in fact his DD 214 
indicates that he was only in service for 27 days.

The first record of a diagnosed psychiatric disorder occurred in 
April 1972, several months after his discharge from service, when 
a VA hospital summary noted that the Veteran had hysterical 
neurosis, conversion type.  A May 1972 VA examination diagnosed 
him with conversion reaction, hyperkinetic.  Although these 
diagnoses of psychiatric disorders occurred within one year of 
the Veteran's discharge from service, under 38 C.F.R. § 3.309, 
service connection can only be granted on a presumptive basis for 
psychoses, not just any psychiatric disorder.  Those diagnoses of 
psychiatric disorders made within the year of his discharge are 
not psychoses as characterized under 38 C.F.R. § 4.130.  Service 
connection for a psychiatric disorder on a presumptive basis is 
denied.

Following the year after his discharge, the Veteran also received 
multiple more psychiatric disorder diagnoses.  VA diagnosed him 
with hysterical neurosis in January 1974 and schizophrenia latent 
type in April 1976.  Private examiner diagnoses included for a 
nervous condition in June 1976 letter from L.R.R.-G., and a 
convulsive disorder from the Bayamon Regional Hospital.  A 
November 1999 letter from Dr. M.B. claimed diagnoses of anxiety, 
PTSD, and convulsions.  Later VA diagnoses included for an 
adjustment disorder and paranoid schizophrenia in July 1991.  He 
also received a diagnosis of schizoaffective disorder by Dr. 
G.D.W. in July 1989, and schizophrenia affective disorders by Dr. 
A.G.P. in January 1990.  

Although the Veteran has multiple diagnoses, the most recent 
medical evidence of record has been consistent in finding that 
the Veteran currently has major depressive disorder.  The most 
recent August 2009 VA examination specifically found him to have 
major depressive disorder, recurrent and noted that the diagnosis 
met the DSM-IV diagnostic criteria.

The November 1999 letter from Dr. M.B. claimed that the diagnoses 
of anxiety, PTSD, and convulsions were caused or aggravated by 
the Veteran's service.  However, the Board finds Dr. M.B.'s 
statements to not be credible, based on his misstatement of facts 
and when considered with the other evidence of record.  For 
example, within the letter itself, Dr. M.B. claimed to have 
reviewed the medical record, but wrongly stated that the Veteran 
has had convulsions since he was nine years of age.  In contrast, 
service treatment records and post-service medical records are 
consistent in noting that the Veteran has had convulsions since 
nine months of age.  Additionally, Dr. M.B. diagnosed the Veteran 
with PTSD, but did not note any in-service stressor to cause such 
a diagnosis and did not indicate if that diagnosis met DSM-IV 
criteria.  Although the Veteran has received numerous diagnoses, 
no other examiner has ever found the Veteran to have PTSD.  
Indeed, the September 2002 VA examiner found the Veteran to not 
have a significant precipitating event in the military for 
depression.

The Board similarly finds the March 2006 VA examination to not be 
credible based on its reliance on information that is not 
supported by the evidence of record.  Based on the Veteran's 
statements, the examiner found him to present a history of 
depression dating back to his service, a full symptom picture of 
depression while on active duty and that very soon after 
discharge he continued his depression management.  Thus the 
examiner found that it was more likely than not that his 
depression was related to his military service and diagnosed him 
with major depression.  

One noticeable inadequacy with the March 2006 VA examination is 
that it failed to discuss the Veteran's pre-existing seizure 
disorder, for which he was separated from service, and which the 
other VA examiners found necessary to discuss.  Such shortcomings 
in the March 2006 VA examination indicate that it should not 
carry much weight in the analysis f the Veteran's claim.  

Additionally, the March 2006 examiner had numerous 
inconsistencies with the evidence of record and his findings.  
The examiner appears to base his finding of the Veteran having 
depression in service to the Veteran's report of visiting sick 
bay for psychiatric treatment, being given an honorable medical 
discharge, and the idea that within a month of his discharge he 
was treated for depression at a VA hospital.  Service treatment 
records, however, do not indicate any psychiatric treatment 
records and noticeably the November 1971 Medical Board 
specifically found him to be psychiatrically normal.  
Furthermore, the Veteran did not seek medical treatment for major 
depressive disorder the month following his discharge from 
service.  Although he was treated for hyperkinetic conversion 
reaction in May 1972, that was half a year after his discharge 
and not for depression.  Indeed, he was not even diagnosed for 
depression for decades following his discharge from service and 
thus could not be treated for depression at the time claimed.  

The Board notes that in the May 2010 Written Brief Presentation, 
the Veteran's representative claimed that additional treatment 
records buttress the Veteran's contention that his claimed 
conditions related to his active service, such as an August 2009 
VA outpatient treatment record noting that the Veteran claimed to 
have a difficult time in service and a back injury, culminating 
in a suicide attempt in 1971.  However, as with the March 2006 VA 
examination, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).   The Veteran's 
account of in-service psychiatric symptoms are unsubstantiated, 
and the Board has already found the Veteran to not be credible in 
his reports of past events.  The Board finds the March 2006 VA 
examination to not be a competent medical opinion etiologically 
relating the appellant's current psychiatric disorder to his 
service.

The Board also finds the unsigned and undated private medical 
opinions provided by the Veteran to be of questionable supportive 
and probative value.  In addition to their not being attested to 
by a named medical provider, the opinions themselves are not 
supportive of the Veteran.  The handwritten letter noted that the 
Veteran did not have mental disturbance prior to service, but 
that a psychotic disorder manifested itself within 2 years of his 
separation from service.  The record thus indicates that the 
Veteran's psychotic disorder manifested over one year after his 
discharge, such that presumptive service connection would not e 
possible.  Additionally, the typewritten letter noted that the 
Veteran had schizophrenia in service; however, the service 
treatment records clearly found him to be psychiatrically normal 
and the Veteran did not have a diagnosis of schizophrenia for 
several years after his discharge from service.   The 
contemporaneous medical evidence is thus in direct contrast to 
the typewritten letter's claims.  Thus, neither unsigned letters 
support the Veteran's claim for service connection.

The only other medical evidence of record, discussing the 
etiology of the Veteran's psychiatric disorder, is the September 
2002 and August 2009 VA examinations.  The September 2002 VA 
examination found that it was more likely than not that the 
severity of the Veteran's seizure disorder contributed to if not 
solely caused his depression.  The September 2002 examiner also 
noted that due to the lack of an indicative precipitant in the 
military, it is unlikely that his depression is a result of his 
time in the military, but instead is a result of his seizures.

The August 2009 VA examination made similar findings and found 
the Veteran's current mental disorder to be less likely as not 
related to or caused by his brief exposure to military service.  
The examiner noted that the Veteran provided lay evidence 
indicating a life-long history of difficulties with seizures, 
reading difficulties, and poor function.  The examiner opined 
that the Veteran's mental condition appeared to be long standing 
and to have progressed over his life span to its present 
manifestation.  The examiner found that the Veteran's ongoing 
difficulties with problems, such as personal health, pain, his 
wife's disability and his son's legal problems, continued to 
aggravate and exacerbate symptoms of depression.

The Board must thus determine how much weight to afford the 
opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).  The Board may weigh one medical professional's opinion 
over another, depending on factors such as the reasoning employed 
by the medical professionals and whether or not, and the extent 
to which, they reviewed prior evidence.  Id. at 470-71.  ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusions that the physician reaches.").

The Board finds the September 2002 and August 2009 VA 
examinations to be the most probative as to the Veteran's claim.  
Both examinations included a review of the claims file and 
provided medical opinions with a discussion of the Veteran's 
record.  They also provided the most complete discussions as to 
how they reached their opinions.  In assessing evidence such as 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight of the credibility of the 
evidence in the adjudication of the merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board further notes that the August 2009 VA examination is of 
greater probative value than other medical records as it is the 
most recent one of record, and thus the one where the examiner 
was able to have the most comprehensive review of the evidence.  
Boggs v. West, 11 Vet. App. 334 (1993) (affirming the denial of 
service connection and determining that "there is a plausible 
basis...supporting the conclusion that the more recent medical 
opinions were of greater probative value"); see also Burger v. 
Brown, 5 Vet. App. 340, 343 (1993) (affirming the Board's 
decision when it "relied upon the most recent VA examination").

The most probative medical examination evidence of record, the 
September 2002 and August 2009 VA examinations, found that the 
Veteran's current psychiatric disorder is not related to his 
service.  The Board further notes that service treatment records 
consistently found the Veteran to be psychiatrically normal.  The 
Veteran was not diagnosed with a psychiatric disorder for several 
months following his discharge from service, and then it was not 
for a psychosis for which presumptive service connection could be 
granted, but for a non-presumptive psychiatric disorder.  

Furthermore, the lay evidence of record attesting to the Veteran 
being psychiatrically normal prior to his service is actually 
consistent with the service treatment records indicating that the 
Veteran was psychiatrically normal in service.  Although the 
Veteran has claimed that he had psychiatric problems in service, 
the service treatment records do not support such claims and the 
Veteran's own credibility regarding his symptoms are not 
credible, as previously discussed.   The Board finds that the 
service treatment records and the post-service medical treatment 
records to carry far more weight of credibility and probative 
value that the recent lay statements.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  Such 
records are more reliable, in the Board's view, than the 
unsupported assertions of events now several decades past, made 
in connection with his claim for monetary benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because the 
Veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence).  

The only other evidence provided as to the Veteran's claim is his 
belief that his psychiatric disorder developed in or due to 
service.  Although he can provide testimony as to his own 
experiences and observations, the factual question of if his 
disorder can be attributed to his in-service experiences and 
injuries is a medical question, requiring a medical expert.  The 
Veteran is not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The contemporaneous 
evidence surrounding his service and the competent medical 
evidence of record, including the credible VA examinations of 
record, does not support the Veteran's contention.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Veteran's claim for service 
connection for a psychiatric disorder is denied. 

Back Disorder Claim

In his August 1998 claim, the Veteran claimed that he injured his 
back on active duty and has received continuous treatment since 
that time.  In an August 1996 VA note, the Veteran reported that 
he hurt his back falling down stairs.

The Veteran's September 1971 enlistment examination found him to 
have a normal spine.  The November 1971 Medical Board found his 
spine to be normal.  

The Veteran received a VA examination in May 1972.  The examiner 
noted that the Veteran claimed to have fallen while sweeping the 
floor during service, but that the examiner found a normal neck 
motion.   A May 1972 VA x-ray noted that the Veteran complained 
of pain after a fall, but that the examiner could not find any 
objective pathological findings and that the x-ray of the 
cervical spine found no significant abnormality.  

A March 1975 Army reserve enlistment examination found the 
Veteran's spine to be normal and in his Report of Medical History 
he specifically denied recurrent back pain.  

VA outpatient treatment records generally indicate complaints of, 
or treatment for, low back pain, including in November 1995.

A September 1997 VA CT of the lumbar spine was negative. 

An April 2001 VA x-ray of the lumbosacral spine noted no acute 
fracture or subluxation, though there was T12-L12 degenerative 
disc disease and multi-level facet disease worse at L4-S1.  

A May 2001 VA CT of the lumbar spine found disc bulges, most 
severe at L4-L5 level, which may have minimally progressed since 
the previous study.  

An August 2001 VA neurosurgery clinic note reported that a CT 
found the Veteran to have disc bulge L4-5 with mild stenosis of 
the canal and far lateral disc bulge of the left L5-S1.  The 
examiner found the Veteran to have back and bilateral leg pain, 
but that given the MRI findings it was unlikely that lumbar 
surgery would be of help to the Veteran.

The Veteran received a VA spine examination in September 2002.  
The examiner noted that the Veteran reported that he had been 
buffing a floor when he fell backwards down the stairs and that 
he injured his back at that time, but did not seek any medical 
attention; he took a couple of ibuprofens and was okay.  The 
Veteran stated after discharge he worked laying tile and doing 
some heavy labor type jobs and did not have any significant other 
back injury over the last year, though he did have multiple 
seizures and multiple falls secondary to the seizures.  The 
examiner noted that the Veteran reported to the examiner in a 
wheelchair and claimed that he had all over body pain.  The 
examiner noted that x-rays revealed some mild degenerative 
changes, although without severe loss of disc space at any levels 
and that May 2001 CT scan showed several disc bulges without any 
sign of neurocompressive pathology.  The examiner noted that the 
Veteran had a history of a lumbosacral strain and was now 
wheelchair bound with generalized myalgias.  

The September 2002 VA  examiner opined that the Veteran appeared 
to have had a minor back injury while in the military, that he 
sought no medical attention at that time, and subsequently worked 
some heavy labor jobs without significant problems of his lower 
back.  The examiner noted that he was now wheelchair bound and 
the examiner was unsure as to exactly why he was so, as he 
appeared to have normal motor function in his lower extremities.  
The examiner noted that the Veteran's claim of being wheelchair 
bound due to all over body pain could be either psychological or 
rheumatologic, but that it did not appear to be coming from any 
spinal injury. 

An October 2002 VA CT of the lumbar spine found a mild degree of 
stenosis at L3-L4 level, mild to moderate degree of stenosis at 
L4-L5 level; there was mild left paracentral protruding disc at 
L5-S1 level with mild encroachment upon the left S1 nerve root.  

An October 2002 VA orthopedics note found the Veteran to have 
lumbar disc syndrome with worsening of the L5-S1 disc.  The 
examiner noted that the Veteran's CT scan showed mild stenosis 
secondary to disc degeneration and bulging disc of the L5-S1 disc 
and no facet arthritis was seen; the examiner encouraged the 
Veteran to get out of his chair and walk around.  

An April 2003 VA orthopedics note found degenerative joint 
disease and chondromalacia patellae; there was also degenerative 
disc disease lumbar and recurrent carpal tunnel syndrome.  

An August 2003 VA MRI found multilevel degenerative changes of 
the lumbar spine; there was a small annular tear at L3-4.

The August 2004 VA History and Physical noted that the Veteran 
reported pain since 1971, when he fell down a second floor 
stairs, and that his pain has gotten worse.  The examiner found 
the Veteran to have chronic low back pain and was admitted to a 
chronic pain rehabilitation program.  

The Veteran received a psychiatric VA examination in August 2009, 
and the examiner added a January 2010 addendum to that 
examination report to address the Veteran's back claim.  The 
examiner opined that it was less likely as not that the Veteran's 
back pain was caused by or a result of his mental condition.  The 
examiner noted that based on the records reviewed it is less 
likely as not that the Veteran's back pain is due to a mental 
condition verses physical condition; the examiner found that 
Veteran's physical medical conditions most likely contributed to 
his back condition and noted that the back pain most likely 
aggravated and exacerbated his mental condition.

The Board finds that the Veteran is not credible in his reports 
regarding the in-service back injury.  He claimed, in an August 
1976 VA record, that he hurt his back in service from falling 
down a flight of stairs; however, he has not been consistent in 
that claim.  During his March 2006 VA examination he claimed to 
have hurt his back from falling from a two story window.  

The Board further notes that service treatment records 
consistently found the Veteran's spine to be normal, including in 
his Medical Board and that during his attempted enlistment into 
the Army reserve after service, he even specifically denied 
having any back pain.  

Furthermore, the May 1972 VA examination included a x-ray noting 
that the Veteran complained of pain after a fall, but that the 
examiner could not find any objective pathological findings and 
that the x-ray of the cervical spine found no significant 
abnormality.  The record in the years following the Veteran's 
discharge from service thus indicates that the Veteran did not 
have any diagnosed back disorders.

The record was then silent for over a decade after the Veteran's 
attempted reserve enlistment records as to any complaints of, or 
treatment for, a back disorder.  VA outpatient treatment records 
do not indicate reports of back pain until the 1990s.  Although 
numerous VA outpatient treatment records indicate complaints of, 
or treatment for, back pain, they do not provide any medical 
opinions as to the etiology of any back disorder.  

The only medical opinion evidence of record addressing whether 
the Veteran's claim is related to service is the September 2002 
VA examination.  That VA examiner opined that the Veteran 
appeared to have had a minor back injury while in the military, 
that he sought no medical attention at that time, and 
subsequently worked some heavy labor jobs without significant 
problems of his lower back.  

The Board finds the Medical Board examination to be highly 
probative as to whether the Veteran had a back disorder prior to 
his discharge from service.  Furthermore, the May 1972 supports 
the negative spine abnormality finding, as it too found the 
Veteran to have a normal back.  The Veteran's history to the 
September 2002 VA examination also supports a finding that the 
Veteran did not have a spine disorder for years after his 
discharge after service.  At that time, he reported that he 
worked some heavy labor jobs without significant problems of his 
lower back for years following his discharge from service.

The Board further notes that the Veteran is not service-connected 
for a psychiatric disorder, as such, the September 2002 VA 
examiner finding that the Veteran's pain could be psychological 
or rheumatologic is not relevant, as the Veteran cannot be 
service-connected secondary to an non-service-connected disorder.  
Additionally, the January 2010 VA examination addendum 
specifically found that the Veteran's physical conditions most 
likely contribute to his back condition and that it was less 
likely as not that his back pain was caused by or a result of a 
mental condition.

Thus, no medical evidence of record finds that the Veteran's 
current back disorder is due to service.  Furthermore, the 
medical evidence does not support a finding of an in-service back 
disorder or a record of a back disorder for over a decade after 
the Veteran's discharge from service, and only after several 
years of his performing heavy manual labor without problem.  

The most probative medical evidence of record, the September VA 
examination, also do not support the Veteran's claim, as the 
September 2002 VA examiner found the Veteran's to have had only a 
minor back injury in service and to not be hampered by a back 
injury for years following his discharge from service.

The Board notes that the Veteran's representative claimed in the 
May 2010 Written Brief Presentation that additional treatment 
records buttress the Veteran's contention that his claimed back 
disorder is related to his active service, as indicated by an 
August 2009 VA outpatient treatment record noting that the 
Veteran claimed an in-service back injury.  However, such 
statements to an examiner are not probative since although a 
physician is competent to render medical opinions, such 
competence does not extend to the factual underpinnings of the 
opinion.  See Swann, 5 Vet. App. at 233 (generally observing that 
a medical opinion premised upon an unsubstantiated account is of 
no probative value, and does not serve to verify the occurrences 
described); Reonal, 5 Vet. App. at 461 (the Board is not bound to 
accept a physician's opinion when it is based exclusively on the 
recitations of a claimant).   

The only evidence of record in regards to the Veteran's claim are 
his own reports of continued back pain since service, however, as 
previously noted, the Veteran has been found to not be credible 
in his statements surrounding his claims as he has repeatedly 
contradicted himself and the evidence of record.  The Board finds 
that the service treatment records and the post-service medical 
treatment records to carry far more weight of credibility and 
probative value that the recent lay statements.  See Curry, 7 
Vet. App. at 68 (contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  Such records are 
more reliable, in the Board's view, than the unsupported 
assertions of events now several decades past, made in connection 
with his claim for monetary benefits from the government.  See 
Cartright, 2 Vet. App. at 25 (VA cannot ignore a veteran's 
testimony simply because the Veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  

The only other evidence provided as to the Veteran's claim is his 
belief that his back disorder developed due to his in-service 
injury.  Although he can provide testimony as to his own 
experiences and observations, the factual question of if his 
disorder can be attributed to his in-service experiences and 
injuries is a medical question, requiring a medical expert.  The 
Veteran is not competent to render such an opinion.  Espiritu, 2 
Vet. App. at 495.  The contemporaneous evidence from his service 
and the September 2002 VA examination do not support the 
Veteran's contention.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. 
at 58.  The Veteran's claim for service connection for a back 
disorder is denied. 


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a back disorder is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


